DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-8, 10-14, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravi et al. (US Pub. 2014/0180592 A1)(hereinafter Ravi).
Regarding claim 1, Ravi discloses a well system (Ravi, Figs. 1, 4 and 7 and ¶0015; various downhole fluid tracking systems and methods disclosed herein.)
comprising: a fiber optic cable positionable downhole along a length of a wellbore; (Ravi, Figs. 1 and 4 and ¶0020; a fiber optic cable 108 … ; ¶0031; FIG. 4 shows an illustrative arrangement of multiple cables 402-412 on the circumference of a liner 104.,)
a top plug positionable within a casing within the wellbore to drive a cement slurry in a downhole direction; (Ravi, Fig. 7 and ¶0044; cementing plug 712)
and a reflectometer positionable to: inject optical signals into the fiber optic cable; receive reflected optical signals from the fiber optic cable; (Ravi, Fig. 1 and ¶0021; The DAS measurement unit 114 supplies laser light pulses to the cable(s) 108 and analyzes the returned signal(s) to perform distributed sensing of vibration, or other phenomena indicative of acoustic energy interactions with the optical fiber along the length of the liner 104.)
and determine a position of the top plug using the reflected optical signals indicating locations of acoustic strain in the fiber optic cable (Ravi, Figs. 1 and 7 and ¶0003; the following description specific apparatus and method embodiments employing distributed acoustic sensing (DAS) to track and place cement slurry; ¶0015; Contrasts in the acoustic signatures enabling these interfaces to be tracked as a function of time. Such tracking enables cementing crews to provide accurate placement of cement slurries in the desired cementation zone; ¶0047; the cement slurry may be kept separate from adjacent fluids by rubber cementing plugs 708, 712.)
Ravi, Fig. 7 and ¶0015; Signatures may arise from friction, acoustic noise coupling, and/or active noise generation; ¶0047; the cement slurry may be kept separate from adjacent fluids by rubber cementing plugs 708, 712. The cementing plugs 708, 712 clean the interior of the liner 104 and prevent contamination of the cement for as long as possible.)
Regarding claim 2, Ravi discloses wherein the reflectometer is a coherent optical time-domain reflectometer. (Ravi, Fig. 1 and ¶0022; DAS measurements include coherent Raleigh backscatter. In the coherent case, an optical laser source having a spectrum less than a few kHz wide transmits pulses of light along the optical fiber to generate reflected signals via "virtual mirrors" via elastic optical collisions with glass fiber media. These virtual mirrors cause detectable interferometric optical carrier phase changes as a function of dynamic strain (acoustic pressure and shear vibration)
Regarding claim 4, Ravi discloses, further comprising a computing system couplable to the reflectometer, wherein the computing system comprises a data acquisition system and visualization system to generate an output visualization of a real-time location of the top plug. (Ravi, Fig. 1 and ¶¶0025-0026; A general-purpose data processing system 116 can periodically retrieve the DAS measurements and establish a time record of those ; ¶0028; It is expected that the software and/or the crew will be able to monitor the DAS measurements in real time to observe the acoustic energy profile)
Regarding claim 5, Ravi disclose, further comprising an additional fiber optic cable positionable downhole along the length of the wellbore, wherein the additional fiber optic cable is positionable at a separate azimuthal location around or inside the casing from the fiber optic cable. (Ravi, Figs. 1 and 4 and ¶0020; a fiber optic cable 108…Multiple fiber optic cables 108 can be deployed; ¶0031; FIG. 4 shows an illustrative arrangement of multiple cables 402-412 on the circumference of a liner 104. Taking cable 402 to be located at an azimuthal angle of 0.degree., the remaining cables 404-412 may be located at 60.degree., 120.degree., 180.degree., 240.degree., and 300.degree... Of course a greater or lesser number of cables can be provided,)
Regarding claim 7, Ravi discloses a method of determining a location of a cementing plug within a wellbore, (Ravi, Figs. 1 and 7 and ¶0003; the following description specific apparatus and method embodiments employing distributed acoustic sensing (DAS) to track and place cement ¶0047; the cement slurry may be kept separate from adjacent fluids by rubber cementing plugs 708, 712.)
 the method comprising: determining, by a distributed acoustic sensor, a first location of the cementing plug within a casing within the wellbore at a first time step during a cementing operation; determining, by the distributed acoustic sensor, a second location of the cementing plug within a casing within the wellbore at a second time step during the cementing operation; (Ravi, Figs. 1 and 7 and ¶0003; the following description specific apparatus and method embodiments employing distributed acoustic sensing (DAS) to track and place cement slurry; ¶0015; Contrasts in the acoustic signatures enabling these interfaces to be tracked as a function of time. Such tracking enables cementing crews to provide accurate placement of cement slurries in the desired cementation zone; ¶¶0025-0026; … the software can provide real time data processing to identify these patterns and responsively track the fronts that define span 124; ¶0028; It is expected that the software and/or the crew will be able to monitor the DAS measurements in real time to observe the acoustic energy profile)
and determining a rate of motion of the cementing plug during the cementing operation using the first location, the first time step, the second location, and the second time step. (Ravi, ¶0028; the software and/or the user can track the current positions of the leading and trailing fluid fronts… track front velocities over time
Regarding claim 8, Ravi discloses wherein the distributed acoustic sensor determines the first location by detecting a first localized strain on an optical fiber positionable along a length of the wellbore, and wherein the distributed acoustic sensor determines the second location by detecting a second localized strain on an optical fiber positionable along a length of the wellbore. (Ravi, Fig. 1 and Abstract; DAS measurements to detect one or more contrasts in acoustic signatures associated with one or more fluids flowing along a tubing string, and determine positions of the one or more contrasts as a function of time; ¶0022; DAS measurements include coherent Raleigh backscatter. In the coherent case, an optical laser source having a spectrum less than a few kHz wide transmits pulses of light along the optical fiber to generate reflected signals via "virtual mirrors" via elastic optical collisions with glass fiber media. These virtual mirrors cause detectable interferometric optical carrier phase changes as a function of dynamic strain (acoustic pressure and shear vibration)
Regarding claim 10, Ravi discloses, further comprising: generating a visualization of data associated with the location of the cementing plug by a computing system coupleable to the distributed acoustic sensor. (Ravi, Fig. 1 and ¶¶0025-0026; A general-purpose data processing system 116 can periodically retrieve the DAS measurements and establish a time record of those measurements… The software further responds to user input to display the DAS measurements as an image or movie on a ; ¶0028; It is expected that the software and/or the crew will be able to monitor the DAS measurements in real time to observe the acoustic energy profile)
Regarding claim 11, Ravi discloses, wherein the distributed acoustic sensor comprises a fiber optic cable and a reflectometer. (Ravi, Fig. 1 and ¶0021; The DAS measurement unit 114 supplies laser light pulses to the cable(s) 108 and analyzes the returned signal(s) to perform distributed sensing of vibration, or other phenomena indicative of acoustic energy interactions with the optical fiber along the length of the liner 104.)
Regarding claim 12, Ravi discloses, wherein the reflectometer is a coherent time-domain reflectometer. (Ravi, Fig. 1 and ¶0022; DAS measurements include coherent Raleigh backscatter. In the coherent case, an optical laser source having a spectrum less than a few kHz wide transmits pulses of light along the optical fiber to generate reflected signals via "virtual mirrors" via elastic optical collisions with glass fiber media. These virtual mirrors cause detectable interferometric optical carrier phase changes as a function of dynamic strain (acoustic pressure and shear vibration
Regarding claim 13, Ravi discloses, wherein the distributed acoustic sensor further comprises an additional fiber optic cable coupled to the reflectometer. (Ravi, Figs. 1 and 4 and ¶0020; Multiple fiber optic cables 108 can be deployed; ¶0031; FIG. 4 shows an illustrative arrangement of multiple cables 402-412 on the circumference of a liner 104. Taking cable 402 to be located at an azimuthal angle of 0.degree., the remaining cables 404-412 may be located at 60.degree., 120.degree., 180.degree., 240.degree., and 300.degree... Of course, a greater or lesser number of cables can be provided,)
Regarding claim 14, Ravi discloses, a system for locating a downhole plug during a cementing operation, (Ravi, Figs.1 and 7 and ¶0015; various downhole fluid tracking systems and methods disclosed herein; ¶0044; cementing plug 712)
the system comprising: a distributed acoustic sensor comprising: a fiber optic cable positionable downhole within a wellbore; (Ravi, Fig. 1 and ¶0021; The DAS measurement unit 114 supplies laser light pulses to the cable(s) 108 and analyzes the returned signal(s) to perform distributed sensing of vibration, or other phenomena indicative of acoustic energy interactions with the optical fiber along the length of the liner 104; ¶0024; the DAS measurement unit 114 may feed tens of thousands of laser pulses each second into the optical fiber and apply time gating to the reflected signals to collect acoustic )
and a coherent optical time-domain reflectometer positionable to detect acoustic signals from the fiber optic cable; (Ravi, Fig. 1 and ¶0022; DAS measurements include coherent Raleigh backscatter. In the coherent case, an optical laser source having a spectrum less than a few kHz wide transmits pulses of light along the optical fiber to generate reflected signals via "virtual mirrors" via elastic optical collisions with glass fiber media. These virtual mirrors cause detectable interferometric optical carrier phase changes as a function of dynamic strain (acoustic pressure and shear vibration)
a top plug and a bottom plug positionable within a casing within the wellbore; (Fig. 7 and ¶0047; the cement slurry may be kept separate from adjacent fluids by rubber cementing plugs 708, 712...)
and a computing device positionable to communicate with the coherent optical time- domain reflectometer, (Ravi, Fig. 1 and ¶0025; A general-purpose data processing system 116 can periodically retrieve the DAS measurements)
wherein the computing device comprises: a processor; and a non-transitory computer-readable medium that includes instructions that are executable by the processor to perform operations (Ravi, Fig. 1 and ¶¶0025-0026; Software (represented by information storage media 118) runs on the ;)
 comprising: receiving a signal from the coherent optical time-domain reflectometer representing a localized strain at a first time within the wellbore (Ravi, Fig. 1 and ¶0025; A general-purpose data processing system 116 can periodically retrieve the DAS measurements and establish a time record of those measurements…)
 resulting from contact between the top plug and the casing or the bottom plug and the casing; (Ravi, Fig. 7 and ¶0015; Signatures may arise from friction, acoustic noise coupling, and/or active noise generation; ¶0047; the cement slurry may be kept separate from adjacent fluids by rubber cementing plugs 708, 712. The cementing plugs 708, 712 clean the interior of the liner 104 and prevent contamination of the cement for as long as possible.)
 and determining a location of the top plug or the bottom plug based on the localized strain at the first time. (Ravi, Figs. 1 and 7 and 3 ¶0015; embodiments include acquiring distributed acoustic sensing (DAS) measurements in a downhole environment and processing the measurements to detect one or more contrasts in acoustic ;)
Regarding claim 18, Ravi discloses, wherein the operations further comprise: generating a visualization of data associated with a location of the top plug or the bottom plug. (Ravi, Fig. 1 and ¶¶0025-0026; A general-purpose data processing system 116 can periodically retrieve the DAS measurements and establish a time record of those measurements… The software further responds to user input to display the DAS measurements as an image or movie on a monitor 120… the software can provide real time data processing to identify these patterns and responsively track the fronts that define span 124; ¶0028; It is expected that the software and/or the crew will be able to monitor the DAS measurements in real time to observe the acoustic energy profile)
Regarding claim 20, Ravi discloses, further comprising an additional fiber optic cable positionable downhole along a length of the wellbore, wherein the additional fiber optic cable is positionable at a separate azimuthal location around or inside the casing from the fiber optic cable. (Ravi, Figs. 1 and 4 and ¶0020; Multiple fiber optic cables 108 can be deployed; ¶0031; FIG. 4 shows an illustrative arrangement of multiple cables 402-412 on the circumference of a liner 104. Taking cable 402 to be located at an azimuthal angle )

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6, 9, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravi in view of Dirksen et al. (US Pub. 2018/0313206 A1)(hereinafter Dirksen)
Regarding claim 3, Ravi does not specifically disclose a landing collar and therefore does not disclose, further comprising: a landing collar positionable within the casing; Dirksen, in the same field of endeavor, however discloses the limitation. (Dirksen, ¶0003; The bottom cement plug proceeds down the inside of the casing string until reaching a float collar located at or near the bottom end of the casing string, where it lands or “sits.” ¶0017; As used herein, the term “float collar” refers to a component installed near the bottom end of a casing string onto which cement plugs land during primary cementing operations.  ¶0026; The bottom plug 58 may then reach a float collar (not shown) formed as part of the bottom of the casing string 20, where differential pressure ruptures a diaphragm or other 58, thereby allowing the cement slurry to traverse through a plug opening 61 in the bottom plug 58, continue in the casing string 20 and up through the annulus 22 (FIG. 1) formed between the casing string 20 and the subterranean formation 18 (FIG. 1).)  Consequently, at the time of the claimed invention, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, in to implement Ravi with the know technique of providing a landing collar positionable within the casing, as taught by Dirksen, in order to allow for the cement slurry to traverse through the bottom plug and up through annulus during the cementing operations. (Dirksen, ¶0026)
a bottom plug positionable within the casing between the top plug and the landing collar, wherein the cement slurry is positionable between the top plug and bottom plug; and a displacement fluid that is positionable between the top plug and a surface of the wellbore, wherein the displacement fluid is positionable to drive the top plug, the cement slurry, and the bottom plug toward the landing collar. (Ravi, Fig. 7 and ¶¶0037-0047; As conceptually illustrated in FIG. 7, a typical cementing operation involves a sequence of fluids... FIG. 7 shows the following illustrative sequence: 1. drilling fluid 702; 2. flush fluid 704; 3. spacer fluid 706; 4. cementing plug 708; 5. cement slurry 710; 6. cementing plug 712; 7…; ¶0058; the crew injects the spacer fluid and/or the flush fluid in accordance with the pumping schedule to displace the existing fluids and prepare the downhole surfaces for cementing. During .)
Regarding claim 6, Ravi discloses, wherein the top plug comprises one or more fins positionable to contact an interior surface of the casing and generate the acoustic strain as the top plug is run within the casing. (Ravi, Fig. 7 and ¶0047; the cement slurry may be kept separate from adjacent fluids by rubber cementing plugs 708, 712. The cementing plugs 708, 712 clean the interior of the liner 104 and prevent contamination of the cement for as long as possible.)  While Ravi disclose that the plugs are rubber and clean the interior, Ravi does not clear disclose that the plugs have fins. Dirksen, in the same field of endeavor, however discloses the limitation. (Dirksen, Figs. 2-3 and ¶0034; each cement plug 60,58 includes an outer portion 90, which define a plurality of wiper elements 68.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Ravi, with the known technique of providing fins as taught by Dirksen, in order to implement the interior cleaning functionality of Ravi. (Dirksen, ¶0028)
Regarding claim 9, Ravi discloses,  wherein the cementing plug comprises one or more fins, and wherein the first localized strain and the second localized strain are generated by contact of the one or more fins with the casing. (Ravi, Fig. 7 and  ¶0047; the cement slurry may be kept separate from adjacent fluids by rubber cementing plugs 708, 712. The cementing plugs 708, 712 .)  While Ravi disclose that the plugs are rubber and clean the interior, Ravi does not clear disclose that the plugs have fins. Dirksen, in the same field of endeavor, however clearly discloses the limitation. (Dirksen, Figs. 2-3 and ¶0034; each cement plug 60,58 includes an outer portion 90, which define a plurality of wiper elements 68.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Ravi, with the known technique of providing fins as taught by Dirksen, in order to implement the interior cleaning functionality of Ravi. (Dirksen, ¶0028)
Regarding claim 15, Ravi discloses, wherein the top plug comprises a first set of fins positionable to interact with the casing, and wherein the bottom plug comprises a second set of fins positionable to interact with the casing. (Ravi, Fig. 7 and  ¶0047; the cement slurry may be kept separate from adjacent fluids by rubber cementing plugs 708, 712. The cementing plugs 708, 712 clean the interior of the liner 104 and prevent contamination of the cement for as long as possible.)  While Ravi disclose that the plugs are rubber and clean the interior, Ravi does not clear disclose that the plugs have fins. Dirksen, in the same field of endeavor, however clearly discloses the limitation. (Dirksen, Figs. 2-3 and ¶0034; each cement plug 60,58 includes an outer portion 90, which define a plurality of wiper elements 68.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Ravi, with the known Dirksen, ¶0028)
Regarding claim 16, Ravi discloses, wherein the top plug comprises one or more fins that contact an interior surface of the casing to generate an acoustic strain that results in the localized strain at the distributed acoustic sensor as the top plug is run within the casing. (Ravi, Fig. 7 and  ¶0047; the cement slurry may be kept separate from adjacent fluids by rubber cementing plugs 708, 712. The cementing plugs 708, 712 clean the interior of the liner 104 and prevent contamination of the cement for as long as possible.)  While Ravi disclose that the plugs are rubber and clean the interior, Ravi does not clear disclose that the plugs have fins. Dirksen, in the same field of endeavor, however clearly discloses the limitation. (Dirksen, Figs. 2-3 and ¶0034; each cement plug 60,58 includes an outer portion 90, which define a plurality of wiper elements 68.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Ravi, with the known technique of providing fins as taught by Dirksen, in order to implement the interior cleaning functionality of Ravi. (Dirksen, ¶0028)
Regarding claim 17, Ravi discloses, wherein the bottom plug comprises one or more fins positionable to contact an interior surface of the casing and generate an acoustic strain as the bottom plug is run within the casing. (Ravi, Fig. 7 and  ¶0047; the cement slurry may be kept separate from adjacent fluids by rubber cementing plugs 708, 712. The cementing plugs 708, 712 .)  While Ravi disclose that the plugs are rubber and clean the interior, Ravi does not clear disclose that the plugs have fins. Dirksen, in the same field of endeavor, however clearly discloses the limitation. (Dirksen, Figs. 2-3 and ¶0034; each cement plug 60,58 includes an outer portion 90, which define a plurality of wiper elements 68.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Ravi, with the known technique of providing fins as taught by Dirksen, in order to implement the interior cleaning functionality of Ravi. (Dirksen, ¶0028)
Regarding claim 19, Ravi does not specifically disclose a landing collar and therefore does not disclose, further comprising: a landing collar positionable within the casing; Dirksen, in the same field of endeavor, however discloses the limitation. (Dirksen, ¶0003; The bottom cement plug proceeds down the inside of the casing string until reaching a float collar located at or near the bottom end of the casing string, where it lands or “sits.” ¶0017; As used herein, the term “float collar” refers to a component installed near the bottom end of a casing string onto which cement plugs land during primary cementing operations.  ¶0026; The bottom plug 58 may then reach a float collar (not shown) formed as part of the bottom of the casing string 20, where differential pressure ruptures a diaphragm or other rupture disk on a top portion of the bottom plug 58, thereby .)  Consequently, at the time of the claimed invention, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, in to implement Ravi with the know technique of providing a landing collar positionable within the casing, as taught by Dirksen, in order to allow for the cement slurry to traverse through the bottom plug and up through annulus during the cementing operations. (Dirksen, ¶0026)
a cement slurry positionable between the top plug and bottom plug; and a displacement fluid that is positionable between the top plug and a surface of the wellbore, wherein the displacement fluid is injectable into the casing to drive the top plug, the cement slurry, and the bottom plug toward the landing collar. (Ravi, Fig. 7 and ¶¶0037-0047; As conceptually illustrated in FIG. 7, a typical cementing operation involves a sequence of fluids... FIG. 7 shows the following illustrative sequence: 1. drilling fluid 702; 2. flush fluid 704; 3. spacer fluid 706; 4. cementing plug 708; 5. cement slurry 710; 6. cementing plug 712; 7… ; ¶0058; the crew injects the spacer fluid and/or the flush fluid in accordance with the pumping schedule to displace the existing fluids and prepare the downhole surfaces for cementing. During the pumping process, system 116 detects and tracks the fluid .)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fripp et al. (USP 9222828 B2); Liokumovich et al. Fundamentals of Optical Fiber Sensing Schemes Based on Coherent Optical Time Domain Reflectometry: Signals Model Under Static Fiber Conditions, 2015, IEEE; Lu et al. Coherent optical time domain reflectometry using three frequency multiplexing probe, 2012, Elsevier Ltd.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687